Citation Nr: 1010462	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-20 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
degenerative disc disease of
L4-5 and L5-S1.  

2. Entitlement to a compensable rating for a circulatory 
condition of the feet. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1958 to April 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In statements received during the appeal period, the Veteran 
argued that he has pain in his neck, shoulder, arms, and skin 
sensitivity and he was exposed to mercury during service, 
which caused chemical injuries and neurological problems.  
These matters are referred to the RO for appropriate action.  

The current claims on appeal are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in December 2005.  In 
statements received in January 2008 and in a statement in 
October 2009, the Veteran and his representative argued that 
the service-connected low back disability and bilateral foot 
disability have increased in severity.  As there is a need to 
verify the current severity of the disabilities, 
reexaminations are necessary under 38 C.F.R. § 3.327.

The Veteran argues he has been unemployable since 1995.  A 
claim of unemployability expressly raised by the Veteran or 
reasonably raised by the record is not a separate claim, but 
rather involves an attempt to obtain an appropriate rating 
for a disability, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain private medical 
records, pertaining to treatment of his 
back and feet. 

2. Afford the Veteran a VA examination to 
determine the degree of low back 
disability.  The claims folder should be 
made available to the examiner for review.  

The examiner is to determine:

Whether the Veteran has unfavorable 
ankylosis of the entire thoracolumbar 
spine;  

Whether the Veteran has any objective 
neurological abnormalities, either 
motor or sensory; and, 

Whether the Veteran has any 
incapacitating episodes of low back 
pain, including the frequency and 
duration, requiring bed rest 
prescribed by a physician and 
treatment by a physician, over a 12 
month period.

3. Afford the Veteran a VA examination to 
determine the degree of bilateral foot 
disability.  The claims folder should be 
made available to the examiner for review. 

The examiner is asked to describe any 
orthopedic or neurological symptoms and 
the overall effect the disability has on 
function of the feet, pertaining to 
balance and propulsion.   

4.  Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability, and adjudicate the claim, 
including on an extraschedular basis, if 
applicable. 

5. After the above development is 
completed, adjudicate the claims for 
increase for the back and feet.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


